Per Curiam.
Relator’s original application, dated March 1, 1996, has been granted and the matter has been docketed as an appeal, to be argued on the May docket.
Relator’s original request for an order staying the judgment of the district court dated February 22, 1996 was granted on March 1, 1996, and that stay order, as amended on March 12, 1996, is clarified and recast as follows:
The effect and the execution of the trial court’s preliminary injunction judgment and declaration of unconstitutionality are stayed pending disposition of the appeal in this matter. See Manuel v. State of Louisiana et al, 95-2189 (La. 3/8/96); — So.2d — [1996 WL 100802],
Relator’s supplemental application of March 8, 1996, seeking review of the trial court’s March 6, 1996 order authorizing the taking of depositions for the purpose of perpetuation of testimony during the pendency of the appeal is granted, and relator’s application is transferred to the court of appeal to review the trial court’s ruling on the propriety and/or necessity of plaintiffs request for depositions under La.Code Civ.Proc. art. 1433. The taking of depositions is stayed pending the ruling of the court of appeal.